Citation Nr: 0705993	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 9, 1994, 
for the grant of service connection for multiple myeloma, for 
accrued benefits purposes.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1968.  He died in May 2001.  The appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board remanded the claim to the RO in September 2006 to 
provide the appellant with hearing at the RO by a Veterans 
Law Judge of the Board, which was accomplished in December 
2006.  A transcript of the proceeding is of record.  At this 
hearing, the undersigned Acting Veterans Law Judge informed 
the appellant and her representative that the file was to be 
held open for 60 days for the submission of additional 
pertinent evidence.  See hearing transcript (T.) at 5-6.  
Additional information along with a waiver of initial RO 
review was submitted within the 60-day period.  As such, the 
appellant's case will be decided based on the evidence of 
record.


FINDINGS OF FACT

1.  In August 1994, the RO granted service connection for 
multiple myeloma, with an assigned effective date of June 9, 
1994; the veteran was notified of the decision, and of his 
appellate rights with respect thereto, but no appeal was 
initiated.

2.  In  August 1999, the RO received a statement from the 
veteran in which he claimed entitlement to an earlier 
effective date for the grant of service connection for 
multiple myeloma.

3.  The veteran died on May [redacted], 2001, due to his service-
connected multiple myeloma.

4.  The appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) within one year of the veteran's death; 
and the RO granted the benefit.

5.  The veteran was fully paid at the proper rate for 2 years 
prior to his death.


CONCLUSION OF LAW

As a matter of law, there are no accrued benefits to which 
the appellant is entitled.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable in all cases.  The Court also 
held that the VCAA is inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  With respect to the claim on appeal, VA 
law and the evidence of record at the time of the veteran's 
death are dispositive.  Thus, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claim and that no additional assistance 
would aid in further developing such claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

VA is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  Such 
is the case here as there is no development which would 
substantiate the claim on appeal.

B.  Analysis

On August 28, 1992, the RO received an informal claim for 
service connection for multiple myeloma.  That day, the RO 
sent the veteran a letter noting that the document 
constituted an informal claim for the benefit sought, and if 
a formal claim was received within one year of this date, any 
award would be effective the date of the informal claim.  The 
RO also stated that, if a formal claim was not received in 
within one year of this date, the effective date of the award 
of benefits would be the date the formal claim was received.  

In June 1994, the RO received the Veteran's Application for 
Compensation and/or Pension, VA Form 21-526, requesting 
service connection for multiple myeloma.  In August 1994, the 
RO granted service connection for multiple myeloma, with an 
assigned effective date of June 9, 1994; the veteran was 
notified of the decision, and of his appellate rights with 
respect thereto, but no appeal was initiated.

In an August 1999 statement, the veteran requested all 
documents contained in his claims file from 1992 to 1994 "to 
determine claim start date."

The veteran died on May [redacted], 2001, due to his service-connected 
multiple myeloma.  The appellant filed a claim for DIC within 
one year of the veteran's death; and the RO granted the 
benefit.  In July 2002, the appellant requested an effective 
date earlier than June 9, 1994, for the grant of service 
connection for multiple myeloma, for accrued benefits 
purposes.  In a February 2003 letter, the veteran's 
representative stated that representatives from his own 
service organization failed to advise the veteran of the 
necessity of filing a formal claim within one year of filing 
the informal claim made in August 1992.  The representative 
requests that the appellant not be punished for the 
representative's mistake; and that she be granted an earlier 
effective date of August 28, 2002, for the grant of service 
connection for multiple myeloma, for accrued benefits 
purposes, as the deceased veteran and the appellant are not 
in any way at fault in this matter.  

Pursuant to 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c), an 
application for accrued benefits must be filed within one 
year after the date of death.  It is noted that a claim for 
DIC, which was filed within one year of the veteran's death, 
is deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.152; 38 C.F.R. § 3.1000(c).  Therefore, the 
appellant filed her accrued benefits claim within one year of 
the veteran's death.  

For a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of death.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  The Board is obligated to 
"seek out all issues [that] are reasonably raised from a 
liberal reading of the documents or oral testimony submitted 
prior to the BVA decision."  EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).  

In the present case, a plain reading of  the veteran's August 
1999 statement requesting all documents contained in his 
claims file from 1992 the 1994 "to determine claim start 
date" leads to the conclusion that the veteran sought an 
earlier effective date for the grant of service connection 
for multiple myeloma.  Therefore, the Board finds that a 
claim for entitlement to an earlier effective date for the 
grant of service connection for multiple myeloma was pending 
at the time of death.

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The appellant essentially maintains that if the veteran had 
been alive, he would have been potentially entitled to 
retroactive payment for the period from August 28, 1992, to 
June 9, 1994, and therefore, she is entitled to accrued 
benefits for this period.  Although sympathizing with the 
appellant, the Board points out that this period of time is 
more than two years prior to the veteran's death, the 
application of the laws to the facts in this case is 
dispositive, and the claim must be denied.  

In the case of Marlow v. West, 12 Vet. App. 548 (1999), a 
case with a similar factual scenario to this case, U. S. 
Court of Appeals for Veterans Claims (CAVC) denied payment of 
retroactive special monthly compensation benefits for the 
period from 1946 to 1980 finding that as the veteran was 
fully compensated during the 2 years prior to his death, 
there were no accrued benefits payable.  In Marlow, the 
veteran, by a 1948 decision, was granted service connection 
and evaluated at 100 percent for his disabilities along with 
special monthly compensation for loss of use on one hand and 
one foot and the inability to speak effective from 1946.  In 
a 1980 rating decision, the RO noted that medical evidence 
was submitted showing that the veteran also had aphasia (loss 
of spoken or written language) since the initial injury and 
awarded the veteran special monthly compensation for regular 
aid attendance.  Subsequently, the veteran raised clear and 
unmistakable error (CUE) in the 1948 decision.  The case was 
appealed to CAVC, which held, in Marlow v. Brown, 5 Vet. App. 
146 (1993), that the 1948 rating decision was CUE and the 
veteran was due retroactive benefits from 1946 to 1980.  
Unfortunately, the veteran died in August 1992, while the 
case was on appeal.  Thereafter, the appellant filed a claim 
for accrued benefits.  CAVC denied the claim finding that as 
its prior decision finding CUE in the 1948 decision did not 
occur until 1993, after the veteran's death, and that the 
veteran was fully compensated at the proper rate for 2 years 
prior to his death.  CAVC noted that the applicable law 
stated that survivors may seek payment of those benefits that 
were due and unpaid for a period not to exceed 2 years prior 
to the veteran's death.  38 U.S.C.A. § 5121 (West 2002); See 
Seymour v. Principi, 245 F.3d 1377 (Fed. Cir. 2001); Richard 
v. West, 161 F.3d at 722; Haines; Zevalkink v. Brown, 102 
F.3d 1236, 1241 (Fed. Cir. 1996).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003) codified at 38 U.S.C.A. § 5121 (West 
Supp.).  Because the veteran's death occurred in May 2001, 
the appellant's claim must be considered under the version of 
38 U.S.C.A. § 5121(a) previously in effect, which limited 
eligibility for accrued benefits to a two-year period.

Accordingly, the Board concludes that there is no legally 
controlling law or regulation that provides a basis for an 
award of retroactive benefits for a period of more than two 
years prior to the date of the veteran's death in cases of 
veteran's who died prior to December 16, 2003.  Where the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim must 
be denied as a matter of law.



ORDER

Entitlement to an effective date earlier than June 9, 1994, 
for the grant of service connection for multiple myeloma, for 
accrued benefits purposes, is denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


